UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-36385 BIOLASE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 87-0442441 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. EmployerIdentification No.) 4 Cromwell Irvine, California 92618 (Address of Principal Executive Offices, including zip code) (949) 361-1200 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.001 per share The NASDAQ Stock Market LLC (NASDAQ Capital Market) Securities registered pursuant to Section12(g) of the Act: None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☒ Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in the definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Seedefinitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller Reporting Company☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes☐No☒ The aggregate market value of the Registrant’s common stock held by non-affiliates was $38,006,498 based on the last sale price of common stock on June30, 2016. As of March 6, 2017, there were 67,570,951 shares of the registrant’s common stock, par value $0.001 per share, outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement related to its 2017 Annual Meeting of Stockholders, to be filed with the Securities and Exchange Commission pursuant to Regulation 14A within 120 days after the registrant’s fiscal year ended December31, 2016, are incorporated by reference into Part III of this Annual Report on Form 10-K. BIOLASE, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2016 TABLE OF CONTENTS PART I Item 1. Business 3 Executive Officers of the Registrant 19 Item 1A. Risk Factors 21 Item 1B. Unresolved Staff Comments 35 Item2. Properties 36 Item 3. Legal Proceedings 36 Item 4. Mine Safety Disclosures 37 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 37 Item 6. Selected Financial Data 38 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Item 8. Financial Statements 50 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Item9A. Controls and Procedures 51 Item9B. Other Information 51 PART III Item10. Directors, Executive Officers and Corporate Governance 51 Item11. Executive Compensation 51 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 51 Item13. Certain Relationships and Related Transactions, and Director Independence 52 Item14. Principal Accountant Fees and Services 52 PART IV Item15. Exhibits and Financial Statement Schedules 53 Item 16. Form 10-K Summary 53 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K (“Form 10-K”), particularly in Item1, “Business,” and Item7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and the documents incorporated by reference, includes “forward-looking statements” that involve risks and uncertainties, as well as assumptions that, if they prove incorrect or do not materialize as expected, could cause our results to differ materially from those expressed or implied by such forward-looking statements. Examples of forward-looking statements include, but are not limited to any statements, predictions, or expectations regarding our strategy, the number of hard tissue and periodontal procedures for 2017, future demand for improved dental care, regulatory requirements, earnings, revenue, sales and operations, operating expenses, sales and marketing expenses, legal expenses and professional fees, general and administrative expenses, the impact of cost-saving measures, planned investments in engineering and development, excise tax expenses, anticipated cash needs, capital requirements and capital expenditures, needs for additional financing, use of working capital, plans for future products and services and for enhancements of existing products and services, plans to explore potential collaborations, effects of engineering and development efforts, plans to expand our field sales force, intentions to implement new software, anticipated growth strategies, ability to attract customers, anticipated trends and challenges in our business and the markets in which we operate, the adequacy of our facilities, the impact of economic and industry conditions on our customers and our business, customer demand, our competitive position, the outcome of any litigation against us, intellectual property license fees and royalty revenues, pending patent applications and expiring patents, Affordable Care Act compliance, regulators related to health care information, regulatory approvals or enforcement actions, the perceived benefits of any technology acquisitions, critical accounting policies and the impact of recent accounting pronouncements, recording tax benefits or other financial items in the future, plans, strategies, expectations, or objectives of management for future operations, our financial condition or prospects, and any other statement that is not historical fact. Forward-looking statements are often identified by the use of words such as “may,” “might,” “will,” “intend,” “should,” “could,” “can,” “would,” “continue,” “expect,” “believe,” “anticipate,” “estimate,” “predict,” “potential,” “plan,” “seek” and similar expressions. These forward-looking statements are based on the expectations, estimates, projections, beliefs and assumptions of our management based on information available to management as of the date on which this Form 10-K was filed with the Securities and Exchange Commission (the “SEC”) or as of the date on which the information incorporated by reference was filed with the SEC, as applicable, all of which are subject to change. Forward-looking statements are subject to risks, uncertainties and other factors that are difficult to predict and could cause actual results to differ materially from those stated or implied by our forward-looking statements. Factors that could cause or contribute to such differences include, but are not limited to: • global economic uncertainty and volatility in financial markets; • inability to raise additional capital on terms acceptable to us; • our relationships with, and the efforts of, third-party distributors; • our inability to overcome the hesitation of dentists and patients to adopt laser technologies; • failure in our efforts to train dental practitioners; • inconsistencies between future data and our clinical results; • competition from other companies, including those with greater resources; • our inability to successfully develop and commercialize enhanced or new products that remain competitive with products or alternative technologies developed by others; • the inability of our customers to obtain third-party reimbursement for their use of our products; • limitations on our ability to use net operating loss carryforwards; • problems in manufacturing our products; • warranty obligations if our products are defective; • adverse publicity regarding our technology or products; • adverse events to our patients during the use of our products, regardless of whether caused by our products; • litigation, including the failure of our insurance policies to cover certain expenses relating to litigation and our inability to reach a final settlement related to certain litigations; • failure of our suppliers to supply us with a sufficient amount or adequate quality of materials; • a change in suppliers, including our inability to purchase certain key components of our products from suppliers other than our current suppliers; • rapidly changing standards and competing technologies; • our inability to effectively manage and implement our growth strategies; • failure of our efforts to emphasize the importance of our imaging products to translate into increased sales of the same; • risks associated with operating in international markets, including potential liabilities under the Foreign Corrupt Practices Act (“FCPA”); • breaches of our information technology systems; • seasonality; • disruptions to our operations at our primary facility; • loss of our key management personnel or our inability to attract or retain qualified personnel; • risks and uncertainties relating to acquisitions, including difficulties integrating acquired businesses successfully into our existing operations and risks of discovering previously undisclosed liabilities; • failure to comply with the reporting obligations of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and Section404 of the Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley Act”) or maintain adequate internal control over financial reporting; • climate change initiatives; • failure of our intellectual property rights to adequately protect our technologies; • potential third-party claims that our products infringe their intellectual property rights; • changes in government regulation or the inability to obtain or maintain necessary governmental approvals; • our failure to comply with existing or new laws and regulations, including fraud and abuse and health information privacy and securities laws; • changes in the regulatory requirements of the Food and Drug Administration (“FDA”) applicable to laser products, dental devices, or both; and • recall or other regulatory action concerning our products after receiving FDA clearance or approval. Further information about factors that could materially affect the Company, including our results of operations and financial condition, is contained under “Risk Factors” in Item1A in this Form 10-K. Except as required by law, we undertake no obligation to revise or update any forward-looking statements to reflect changed assumptions, the occurrence of anticipated or unanticipated events, new information, or changes to future results over time or otherwise. PART I Item1.Business Overview BIOLASE, Inc. (“BIOLASE” and, together with its consolidated subsidiaries, the “Company,” “we,” “our” or “us”) is a medical device company that develops, manufactures, markets and sells laser systems in dentistry and medicine and also markets, sells, and distributes dental imaging equipment, including cone beam digital x-rays and CAD/CAM intra-oral scanners. Our products advance the practice of dentistry and medicine for patients and health care professionals. Our proprietary dental laser systems allow dentists, periodontists, endodontists, oral surgeons, and other dental specialists to perform a broad range of minimally invasive dental procedures, including cosmetic, restorative, and complex surgical applications. Our laser systems are designed to provide clinically superior results for many types of dental procedures compared to those achieved with drills, scalpels, and other conventional instruments. We have clearance from the FDA to market and sell our laser systems in the United States and also have the necessary registration to market and sell our laser systems in Canada, the European Union, and many other countries outside the U.S. Additionally, our in-licensed imaging equipment and related products improve diagnoses, applications, and procedures in dentistry and medicine.
